


110 HR 2499 IH: SBDC Colonias Outreach Act of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2499
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Cuellar (for
			 himself, Mr. Reyes,
			 Mr. Grijalva,
			 Mr. Gonzalez,
			 Ms. Clarke,
			 Mr. Hinojosa,
			 Mr. Jefferson,
			 Mr. Ortiz,
			 Mr. Farr, Mr. Thompson of California,
			 Mr. Rodriguez, and
			 Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to expand and improve the
		  assistance provided by Small Business Development Centers to
		  Colonias.
	
	
		1.Short titleThis Act may be cited as the
			 SBDC Colonias Outreach Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Colonias are found in Texas, New Mexico,
			 Arizona and California and are composed of families with very low incomes and
			 usually lack basic services such as clean and abundant water, roads, sewer
			 systems, schools, and law enforcement.
				(2)Across the
			 Southwest there are approximately 3,000 Colonias with nearly three quarters of
			 a million people living in these communities.
				(3)Improving the
			 living situation within Colonias is not limited to fixing basic infrastructure
			 but must also include spurring economic growth.
				(4)Studies have found
			 that the unemployment rate in Colonias was upwards of 60 percent.
				(5)The average yearly
			 salary of people living in these communities is less than $10,000, well below
			 the Nation’s poverty line.
				(6)Many Colonias
			 residents cannot find year-round work due to the seasonal nature of their
			 primary occupations—fieldwork represents 29.5 percent of their jobs,
			 construction work 24.4 percent, and factory work, 14.9 percent.
				(7)The Small Business
			 Development Center program has been proven to be a cost effective solution to
			 providing the resources and technical assistance needed to grow existing
			 businesses and to start new enterprises.
				(8)Business counseling
			 and technical assistance is critical in Colonias where similar services are in
			 short supply and are costly.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To stimulate economic development in
			 Colonias.
				(2)To assist in the
			 creation of new small businesses located in Colonias and expand existing ones.
				(3)To provide
			 management, technical, and research assistance to entrepreneurs located in
			 Colonias.
				(4)To ensure that
			 residents of Colonias have full access to existing business counseling and
			 technical assistance available through the Small Business Development Center
			 program.
				3.Small Business
			 Development Center assistance to ColoniasSection 21(a) of the Small Business Act (15
			 U.S.C. 648(a)) is amended by adding at the end the following:
			
				(8)Additional grant
				to assist individuals residing in Colonias
					(A)In
				generalAny applicant in an
				eligible State that is funded by the Administration as a Small Business
				Development Center may apply for an additional grant to be used solely to
				provide services described in subsection (c)(3) to assist with outreach,
				development, and enhancement of small business startups and expansions within
				Colonias.
					(B)Eligible
				StatesFor purposes of subparagraph (A), an eligible State is a
				State along the United States-Mexico border that has individuals residing in
				Colonias.
					(C)Grant
				applicationsAn applicant for a grant under subparagraph (A)
				shall submit to the Administration an application that is in such form as the
				Administration may require. The application shall include information regarding
				the applicant's goals and objectives for the services to be provided using the
				grant, including—
						(i)the capability of
				the applicant to provide training and services to individuals residing in
				Colonias;
						(ii)the location of
				the Small Business Development Center site proposed by the applicant;
				and
						(iii)the required
				amount of grant funding needed by the applicant to implement the program.
						(D)Applicability of
				grant requirementsAn applicant for a grant under subparagraph
				(A) shall comply with all of the requirements of this section, except that the
				matching funds requirements under paragraph (4)(A) shall not apply.
					(E)Maximum amount
				of grantsNo applicant may receive more than $300,000 in grants
				under this paragraph for one fiscal year.
					(F)RegulationsAfter
				providing notice and an opportunity for comment and after consulting with the
				Association recognized by the Administration pursuant to paragraph (3)(A) (but
				not later than 180 days after the date of enactment of this paragraph), the
				Administration shall issue final regulations to carry out this paragraph,
				including regulations that establish—
						(i)standards relating
				to educational, technical, and support services to be provided by Small
				Business Development Centers receiving assistance under this paragraph; and
						(ii)standards
				relating to any work plan that the Administration may require a Small Business
				Development Center receiving assistance under this paragraph to develop.
						(G)DefinitionsIn
				this paragraph:
						(i)The term
				Colonias means a community that—
							(I)is located within
				150 miles of the United States-Mexico border;
							(II)is a city or town
				with a population of less than 10,000, according to the latest United States
				Census, or is unincorporated;
							(III)has a majority
				population composed of individuals and families of low and very low income;
				and
							(IV)generally lacks a
				basic physical infrastructure.
							(ii)The term
				basic physical infrastructure means safe, sanitary, and sound
				housing, as well as basic services such as potable water, adequate sewage
				systems, drainage, paved streets and utilities.
						(H)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $7,000,000 for each of fiscal years 2008 through 2010.
					(I)Funding
				limitations
						(i)Nonapplicability
				of certain limitationsFunding under this paragraph shall be in
				addition to the dollar program limitations specified in paragraph (4).
						(ii)Limitation on
				use of fundsThe Administration may carry out this paragraph only
				with amounts appropriated in advance specifically to carry out this
				paragraph.
						.
		
